—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered February 21, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s motion for a trial order of dismissal failed to preserve his venue claim sufficiently (see, People v Greenberg 89 NY2d 553, 556; People v Pilgrim, 52 NY2d 730), and we decline to review it in the interest of justice. Were we to review this claim, we would find that evidence that the crime occurred at a particular location that is indisputably within Bronx County was sufficient to establish venue (see, People v Peterson, 194 AD2d 124, 127, lv denied 83 NY2d 856; People v Groom, 188 AD2d 674, 675).
The court’s Sandoval ruling, allowing the prosecution to inquire into a prior Federal conviction for possession of narcotics with intent to distribute while precluding inquiry into its underlying facts, was a proper exercise of discretion that struck an appropriate balance between the probative value of defendant’s prior conviction and the risk of unfair prejudice to him (see, People v Walker, 83 NY2d 455; People v Pavao, 59 NY2d 282, 292). Concur—Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.